Citation Nr: 0832791	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative arthritis with spinal stenosis, 
with bullet fragment adjacent to L5 associated with gunshot 
wound, abdomen, muscle group XIX.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from September 1947 to 
April 1952.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted service connection for the disability on appeal 
and assigned a 20 percent evaluation, effective in September 
2001.  

In June 2007, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

The veteran's degenerative arthritis with spinal stenosis, 
with bullet fragment adjacent to L5 associated with gunshot 
wound, abdomen, muscle group XIX, results in radiated pain 
but does not result in severe limitation of motion of the 
lumbar spine, less than 45 degrees of forward flexion of the 
thoracolumbar spine, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion, abnormal motion on forced motions, any 
incapacitating episodes, or objective neurologic 
abnormalities.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent 
disabling for degenerative arthritis with spinal stenosis, 
with bullet fragment adjacent to L5 associated with gunshot 
wound, abdomen, muscle group XIX, have not been met.  
38 U.S.C.A. § 1155; (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002), 5293 (2003), 5237- 5243 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Service connection was established for the veteran's lumbar 
spine disability in a March 2006 rating decision.  At that 
time the RO assigned a 20 percent evaluation effective the 
date of the veteran's claim, in September 2001.  

The Board has reviewed the evidence with consideration given 
to whether staged ratings are warranted.  "Staged ratings" 
are separate ratings assigned for separate periods of time 
based on the facts found for those periods.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses disability of the spine.  
Changes regarding intervertebral disc syndrome, at Diagnostic 
Code 5293, became effective September 23, 2002.  See 67 Fed. 
Reg. 54345-349 (August 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Changes regarding 
criteria for other relevant diagnostic codes became effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  

Generally, where the rating assigned is on appeal and the 
rating criteria have been amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 26, 2003, the Rating Schedule did not 
contain a diagnostic code that mentioned spinal stenosis or 
arthritis of the spine.  However, the Rating Schedule did 
contain diagnostic codes that addressed neurologic disability 
of the spine (Diagnostic Code 5293) and limitation of motion 
of the lumbar spine (Diagnostic Code 5292).  Additionally, 
the criteria under Diagnostic Code 5295 addressed arthritic 
changes of the spine.  Each of these has been considered by 
the Board in reviewing the evidence.  

Both prior to and since the changes to the rating criteria 
for disabilities of the spine, Diagnostic Code 5010, for 
traumatic arthritis, and Diagnostic Code 5003,for 
degenerative arthritis, have been applicable for rating 
arthritis of the spine.  Diagnostic Code 5010 merely refers 
the rater to Diagnostic Code 5003.  

Degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When the limitation of motion would be 
rated noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

Prior to September 26, 2003, lumbosacral strain was assigned 
a 40 percent rating if there was listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo- arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motions.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.

Prior to September 26, 2003, a 40 percent rating was assigned 
if there was severe limitation of motion of the lumbar spine, 
and a 20 percent rating was assigned for moderate limitation 
of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Under 38 C.F.R Part 4, Diagnostic Code 5293 (prior to 
September 23, 2002), a 60 percent rating was assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  A 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Id.  A 20 percent rating was assigned 
for moderate intervertebral disc syndrome, with recurring 
attacks.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 which pertained 
to intervertebral disc syndrome effective from September 23, 
2002 to September 26, 2003, evaluations, in pertinent part, 
were assigned as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervertebral disc syndrome is evaluated 
based on incapacitating episodes, disabilities of the 
thoracic and lumbar spine are evaluated under the general 
formula for diseases and injuries of the spine (General 
Formula) under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.  Diagnostic Code 5238 is assigned for spinal stenosis, 
Diagnostic Code 5242 for arthritis of the spine, and 
Diagnostic Code 5243 for intervertebral disc syndrome.  These 
criteria apply to disability of the spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The criteria, in pertinent 
part, are as follows:

Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine....................................
................. 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.................................
... 20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, ... [n]ormal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are 
zero to 30 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of ... the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion. . . .

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Criteria for rating intervertebral disc syndrome based on 
incapacitating episodes remained substantively unchanged from 
the September 23, 2002 revision, other than the Diagnostic 
Code nomenclature was changed from 5293 to 5243.

As indicated below, the veteran has never been found to 
suffer from ankylosis of the spine.  Therefore, Diagnostic 
Codes 5286, 5288 and 5289, effective prior to September 26, 
2003, are not for application.  For the same reason, ratings 
based on findings of ankylosis under the General Formula, 
effective from September 26, 2003, forward, are not for 
application.

Prior to receipt of the veteran's claim in May 2001, the most 
recent relevant VA treatment records are from June 1997.  
Those records document that the veteran had complained of 
paresthesias in the upper and lower extremities.  X-rays 
showed degenerative disc disease at L3-5.  Range of motion 
measurements included flexion to 60 degrees, extension to 10 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 30 degrees, and lateral rotation of between 20 and 
25 degrees to each side.  He was diagnosed with spondylosis 
and spondyloarthrosis.  These notes also reported 
disabilities of the veteran's knee and hip and stated that he 
was totally impaired.  

These 1997 notes also document that the veteran had developed 
a right foot drop following a total right hip replacement in 
1989 or 1990.  Range of motion was measure in May 1997 as 60 
degrees of forward flexion, 10 degrees of extension, 30 
degrees of left lateral flexion, 20 degrees of right lateral 
flexion, and 20 to 25 degrees of lateral rotation to the 
right and to the left.  He had 2 plus patellar reflexes, 1 
plus left achilles reflex, absent right achilles reflex, and 
sensory examination revealed various large areas of hyper 
dysesthesias.  X-rays revealed marked degenerative disc 
disease and spondylosis and spondyloarthrosis encompassing L3 
through L5.  

Non-VA treatment notes from "C.B.N.", M.D. are also of 
record.  Notes from August 2000 include a radiology report 
from Palestine Regional Medical Center from that same month.  
A computerized tomography (CT) study showed severe extensive 
spinal stenosis of the lumbar spine.  Dr. C.B.N. provided a 
diagnosis of severe degenerative disc disease of the L1 
through L5 disc spaces.  

Although the evidence from the year 2000 and earlier 
established that the veteran had a lumbar spine disability, 
the evidence does not show that the veteran's lumbar spine 
disability met the criteria for a rating higher than 20 
percent disabling, actually providing evidence against such a 
finding.   

The next evidence relevant to his claim comes from an October 
2002 VA examination report.  This documented that the veteran 
complained of radiation of pain from his back into both 
buttocks.  The examiner stated that the veteran was markedly 
debilitated.  Range of motion of the lumbar spine was 
measured as 60 degrees of flexion, 5 degrees of extension, 20 
degrees of lateral flexion to each side, and 20 degrees of 
rotation to each side, but with no additional loss of range 
of motion due to pain, fatigue, weakness, lack of endurance 
following repetitive use, or during flare-ups.  The examiner 
stated that the veteran had tenderness along the lumbar spine 
as well as pain, weakness, stiffness, fatigability and lack 
of endurance as to his back, but that this caused no further 
limitation of motion.  He observed that the veteran ambulated 
with a markedly dysfunctional gait with right footdrop and 
with some circumduction.  The examiner also commented that 
the veteran was stooping from the lumbar spine, and was 
unable to get up and off of the examination table without 
assistance.  

These findings do not satisfy the criteria for a rating 
higher than 20 percent under any applicable orthopedic 
diagnostic code.  The Board appreciates that the veteran 
difficulties.  However, the record reveals a number of 
disabilities of not only the veteran's back, but his hips and 
joints of the lower extremities, some service- connected and 
already compensated for and some not service- connected and 
not subject to VA disability compensation.  Undoubtedly these 
all contribute to the difficulties observed during the 
examination.  

This decision concerns only proper compensation for his 
service-connected lumbar spine disability (not the veteran's 
muscle wound, which is separately evaluated).

VA treatment notes from May 2004 show that the veteran has 
diabetes and reported a right hip replacement in 1992.  These 
notes also reported that the veteran had right foot drop and 
dragged his right foot.  Deep tendon reflexes included 1 plus 
knee jerk but ankle jerk was not obtainable.  Sensory 
examination showed decreased touch and pinprick over the 
lateral right leg but the examiner commented that variability 
of the veteran's responses made the results less than 
accurate.  

Significantly, the veteran reported that he suffered a right 
sciatic nerve injury in 1960 and had experienced right foot 
drop since.  This injury occurred several years after the 
veteran's separation from active duty, providing evidence 
against this claim.  

In October 2005, the veteran again underwent a VA examination 
of his back and also of his feet.  He reported back pain with 
some distribution in the right lower extremity.  Range of 
motion measurements of the thoracolumbar spine were 70 
degrees of forward flexion, 10 degrees of extension, and 20 
degrees of lateral flexion and of lateral rotation to the 
right side and to the left side.  Mild pain was observed with 
extension but without a decrease in active range of motion, 
providing more evidence against this claim.  

None of the results described above, from 1997 through 2005, 
meet the criteria for a higher rating for limitation of 
motion or for lumbosacral strain as effective prior to 
September 2003.  The purpose of the September 2003 revision 
of rating criteria for the spine was "to update this portion 
of the rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria, and that it reflects 
medical advances that have occurred since the last review."  
68 Fed. Reg. 51,454.  There was no stated purpose to increase 
the ratings assigned for the same extent of disability.  

Looking to that revised criteria, the veteran's limitation of 
motion is not shown to be so great as would warrant higher 
than a 20 percent rating.  Thus, a higher rating for that 
same extent of disability is not warranted under the 
unrevised criteria.  That is, while the veteran clearly has 
many nonservice connected problems, the veteran's back 
limitation of motion is not so great as to be considered 
"severe".  

As to the criteria found under Diagnostic Code 5295, there is 
no evidence of listing of the whole spine, positive 
Goldthwaite's sign, or loss of lateral motion.  Because the 
veteran has spinal stenosis, it cannot be said that there is 
no irregularity or narrowing of joint spaces.  However, the 
veteran's forward flexion is not markedly limited as 
evidenced by the absence of measured forward flexion less 
than half of normal.  There is no evidence of abnormal 
mobility on forced motions.  Taken as a whole, these findings 
do not warrant a rating higher than 20 percent under 
Diagnostic Code 5295.  

Neurologically, during the October 2005 examination, the 
veteran was found to have right foot drop, lack of 
dorsiflexion in the right foot, sluggish deep tendon reflexes 
on the right side but with Lesegue sign negative.  The 
examiner indicated that the veteran had not had any 
incapacitating episodes in the past 12 month period.  

The clinician who examined the veteran's feet in October 2005 
offered an opinion as to the reason for the veteran's right 
foot drop.  That examiner stated that the veteran did not 
have any other injuries subsequent to the service-connected 
gunshot wound and, that following his right total hip 
arthroplasty, he developed foot drop.  He thus concluded that 
it was as likely as not that the veteran's right foot drop 
and right lower extremity edema were related to the gunshot 
wound residuals.  

The Board has considered this statement in determining 
whether the veteran's lumbar spine disability encompasses 
neurological deficits in his lower right extremity.  However, 
the Board finds that this not to be the case.  The October 
2005 examiner who attributed the veteran's right foot drop to 
his service-connected disability based that statement on 
clearly an erroneous set of facts.  

That examiner indicated that the veteran had not had any 
injuries since the inservice gunshot wound to account for his 
right lower extremity neurologic problems.  However, of 
record is a VA REPORT OF ACCIDENTAL INJURY IN SUPPORT OF 
CLAIM FOR PENSION OR COMPENSATION, VA FORM VBV 8-4176 
received by VA in January 1961.  In that document, the 
veteran reported that he had sustained injury in an 
automobile accident occurring in October 1960, providing 
evidence against this findings and against this claim before 
the Board.  

Also of record is a summary of an October 1960 to January 
1961 VA hospitalization for treatment of injuries sustained 
in this post-service automobile accident.  Surgical 
intervention found that fracture of his right hip in the 
accident had resulted in a bone fragment protruding through 
his sciatic nerve.  By the time of discharge from this 
hospitalization, the veteran reported paresthesias of the 
right leg.  Electromyography studies showed peripheral 
neuropathy on the right side.  

Clear from this 1960-61 evidence is that the veteran had a 
significant traumatic injury post-service that directly 
caused his right lower extremity neurologic problems.  The 
statement by the examiner noted above is not probative of 
that which it asserts as to the cause of the veteran's right 
leg neurologic problems because the statement was based on a 
grossly inaccurate history.  See Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  

Because the veteran's right lower extremity neurologic 
disability results from a non-service connected injury coming 
many years after onset of his back disability, that 
neurologic disability is not part of his service connected 
disability and thus a separate rating for that neurologic 
disability would be inappropriate.  

In January 2007, the veteran again underwent VA examination 
of his thoracolumbar spine, which included a review of his 
claims file.  The veteran reported daily pain.  Physical 
examination found the veteran to be negative for edema, 
ecchymosis, errythema, and tenderness of the bilateral 
paravertebral muscles.  Left and right straight leg raise 
were negative.  There was no objective pain on motion, no 
fatigue, weakness, lack of endurance, or incoordination, and 
no objective evidence of painful motion, spasm, weakness or 
tenderness of the back, providing more evidence against this 
claim.  

Range of motion of the thoracolumbar spine was measured at 45 
degrees of forward flexion, 10 degrees of extension, and 10 
degrees in right and in left directions of lateral extension 
and rotation.  There was no further limitation of motion with 
3 repeated efforts.  He was negative for lordosis or 
kyphosis.  Neurologically, the veteran's lower extremities 
were intact to vibration sensation and light filament 
sensation distally, lower extremity strength was 5 out of 5 
and equal, bilaterally.  Finally, the examiner stated that 
the veteran's back disability had not caused any episodes of 
incapacitation during the preceding 12 months, providing yet 
more highly probative evidence against this claim.  

In the DRO hearing, the veteran testified to his belief that 
pain radiated into his legs resulted from his lumbar spine 
disability.  Hearing transcript at 12.  He referred to 
evidence from Dr. C.B.N to support this statement.  Id. at 
13.  

Associated with the claims file is a form for aid and 
attendance, completed by Dr. C.B.N. and received by VA in 
June 2007.  This evidence reports several disorders, 
including the veteran's arthritis and disc disease of his 
lumbar spine and his prior injury of his right hip and hip 
replacement.  The statement for consideration of aid and 
attendance lists a complete diagnosis as "(1) post hip 
replacement on right.  (2) Post left osteotomy of the left 
with left knee DJD.  (3)  Severe spinal stenosis and (4) 
Lower lumbar areas with foot drop, right,"  

Based on the above, it appears that Dr. C.B.N. has also 
attributed the veteran's right foot drop to his lumbar spine 
disability.  There is no evidence that Dr. C.B.N. reviewed 
the veteran's claims file or is aware of the post-service 
laceration of his sciatic nerve.  These 7 words listed as 
number (4) above, are outweighed by the documented history of 
the veteran's sciatic nerve injury and the veteran's own 
statements as to the onset of his right foot drop following 
that post-service injury.  Dr. C.B.N.'s statement does not 
change the Board's finding as the veteran's right lower 
extremity neurologic deficit.  

In September 2007, VA once again examined the veteran's 
spine.  Range of motion was measured as 50 degrees of forward 
flexion, 20 degrees of extension, 20 degrees of right and of 
left lateral flexion and 20 degrees of right and of left 
lateral rotation, providing more objective medical evidence 
against this claim.  These maneuvers were repeated three 
times.  The diagnosis included lumbar spinal stenosis and 
separately, status post right total hip arthroplasty with 
right foot drop.  

The January 2007 examination provided evidence most favorable 
to the veteran's claim in that the report documents the most 
pronounced limitation of motion of the veteran's lumbar 
spine.  However, he still has considerably greater than 30 
degrees of forward flexion, the threshold for a rating higher 
than 20 percent under the revised criteria.  For the reasons 
provided earlier, the Board does not find this to rise to the 
level of severe limitation of motion of the lumbar spine 
under the unrevised criteria found at Diagnostic Code 5292 or 
to represent marked limitation of forward bending, as 
specified in Diagnostic Code 5295.  Nor do these later 
results satisfy the criteria for a rating under Diagnostic 
Code 5295, for lumbosacral strain.  

The veteran clearly has neurologic disability of the right 
lower extremity.  This is not in dispute.  However, as 
indicated above, that disability is directly and obviously 
the result of injury to his sciatic nerve coming from a non-
service connected accident in 1960 (the post-service medical 
record is very clear on this point, providing highly 
probative evidence against this claim).  Therefore, as to his 
right lower extremity, there is no evidence warranting a 
rating under Diagnostic Code 5293 or 5243 for any period of 
time.  The January 2007 VA examination report of intact lower 
extremity sensation and normal strength is evidence against 
assigning a separate rating for a neurologic disability or 
for assigning a rating higher than 20 percent under 
Diagnostic Code 5293 as effective prior to September 2002.  
Similarly, the lack of any incapacitating episodes precludes 
a rating for intervertebral disc syndrome based on such.  

The Board has taken into consideration the veteran's 
testimony that he believes his leg pain is the result of his 
lumbar spine disorder.  DRO Hearing transcript at 12.  
However, there is no objective evidence of neurologic 
abnormality of his lower extremities due to his lumbar spine 
disability and medical evidence clearly indicating the basis 
for the problem (the post-service injury).  The rating 
criteria clearly indicate that radiated pain is encompassed 
by the ratings provided.  Thus, the veteran's own beliefs in 
this matter are outweighed by the objective evidence of 
record.  The veteran's own testimony regarding onset of that 
disability following the 1960 accident provide evidence 
against assigning a separate rating.  Id. at 9.  

In a letter received by VA in April 2007, the veteran 
contended that he was unable to seek employment or farm and 
raise cattle due to his disabilities.  In the February 2008 
Supplemental Statement of the Case, the RO considered whether 
the veteran's lumbar spine disability warranted referral for 
extraschedular consideration and decided against such 
referral.  The Board agrees.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.  § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  In this step the Court cited to 
a VA General Counsel Precedent Opinion, stating that "when 
service-connected disability affects employment 'in ways not 
contemplated by the rating schedule'  § 3.321(b)(1) is 
applicable."  Id. (quoting VAOGCPREC 6-96).

Here there is no evidence that the veteran's disability of 
the lumbar spine affects employment in a manner not 
contemplated by the Rating Schedule or that the criteria do 
not reasonably describe the veteran's level of disability 
arising from his lumbar spine disorder or the associated 
symptomatology.  Hence, no further analysis is required.  
Referral for extraschedular consideration is not indicated.  
In this regard, it is important for the veteran to understand 
that the Board does not dispute the fact that he is disabled.  
The critical question is why.  In this regard, the Board 
notes the nonservice connected problems.  There is no 
exceptional or unusual disability picture regarding the back 
problem. 

Based on the above, the evidence of record is against 
granting a higher or a separate rating for the veteran's 
disability of the lumbar spine.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In a recent case, the Court clarified the VCAA notice 
required when a claimant files a claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  However, the veteran's appeal arises not from a 
claim for an increased rating but from a notice of 
disagreement with the initial rating assigned in the rating 
decision that granted service connection for his lumbar spine 
disability.  His claim was for service-connection, not for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125 (1999) (explaining that a disagreement with an initial 
rating assigned for a disability following a claim for 
service connection is part of the original claim and 
technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Federal 
Circuit stated

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection differs in content from notice in response to a 
claim seeking a higher evaluation for a disability for which 
service connection has already been established.  In Wilson, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) specifically rejected the argument that section 
5103(a) notice requirements were altered by the filing of a 
notice of disagreement.  Id. at 1058-1059.  In the instant 
case, VCAA notice requirements were satisfied because the RO 
provided the veteran with the notice applicable to a claim to 
establish service connection.  

In this case, the bulk of the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in December 2001, December 2006, and June 
2007 that fully addressed all three notice elements.  The 
December 2001 letter informed the veteran as to what evidence 
was required to substantiate his claim to establish service 
connection for a lumbar spine disability and of the veteran's 
and VA's respective duties for obtaining evidence.  This 
letter did not address disability ratings and effective 
dates.  Both the December 2006 letter and the June 2007 
letter provided the veteran with notice as to how VA assigns 
disability ratings and effective dates.  He was told what 
evidence was applicable to substantiating a disability rating 
and an effective date and of his and VA's respective duties 
in obtaining that evidence.  

Although the December 2006 and June 2007 notice letters were 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of Supplemental Statements of 
the Case issued in February 2007 and June 2007, after the 
December 2006 letter was sent, and a Supplemental Statement 
of the Case issued in February 2008, after the June 2007 
letter was sent.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  Either from the veteran or with VA assistance, 
medical evidence has been obtained from "C.B.N.", M.D. and 
the Palestine Regional Medical Center.  VA medical 
examinations were afforded the veteran in July 2001, June 
2007, and September 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


